Case: 5:19-cr-00010-JMH-MAS Doc #: 105 Filed: 05/16/19 Page: 1 of 5 - Page ID#: 356




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF KENTUCKY
                               CENTRAL DIVISION
                                  LEXINGTON

 CRIMINAL NOS. 18-81-JMH
               19-10-JMH

 UNITED STATES OF AMERICA                                                         PLAINTIFF


 V.        MOTION FOR CONSOLIDATION AND PROPOSED ORDER
            SETTING TRIAL DATE AND DISCOVERY DEADLINES


 ANDREI-CĂTĂLIN STOICA,                                                      DEFENDANTS
 LIVIU-SORIN NEDELCU,
 MARIUS-DORIN CERNAT,
 ŞTEFAN-ALEXANDRU PĂIUŞI,
 EUGEN-ALIN BADEA,
 BOGDAN-ŞTEFAN POPESCU,
 ALIN-IONUŢ DOBRICĂ,
 FLORIN ARVAT,
 IONUT CIOBANU,
 ALEXANDRU ION,
 VLAD-CALIN NISTOR,
 ROSSEN IOSSIFOV,
 BENIAMIN-FILIP OLOGEANU,
 AUSTIN EDWARD NEDVED,
 DMITRIOUS ANTOINE BROWN, and
 ANDREW GILBERT YBARRA II

                                       * * * * * *

        On May 13, 2019, the Court set the trial date for United States v. Ologeanu, 5:19-CR-10-

 JMH, for October 15, 2019 (“Ologeanu”). [R. 104: Minute Entry for Arraignment.] The United
Case: 5:19-cr-00010-JMH-MAS Doc #: 105 Filed: 05/16/19 Page: 2 of 5 - Page ID#: 357




 States respectfully requests that the Court consolidate the Ologeanu trial with the trial for

 United States v. Stoica, 5:18-CR-81-JMH (“Stoica”), and set the trial date for both

 matters for October 15, 2019. Additionally, the United States requests that the Court

 issue pretrial filing deadlines commensurate with those typically ordered in the Court’s

 standard Pretrial Order.

    1. Consolidation

        The United States moves, under Federal Rule of Criminal Procedure 13, for an order

 that the Stoica and Ologeanu cases be tried together. Consolidation is appropriate if “all

 offenses and all defendants could have been joined in a single indictment or information.”

 FED. R. CRIM. P. 13. An indictment may charge multiple defendants “if they are alleged

 to have participated in the same act or transaction, or in the same series of acts or

 transactions, constituting an offense or offenses.” FED. R. CRIM. P. 8(b).

        The Stoica and Ologeanu indictments charge that both sets of defendants

 participated in the Alexandria Online Auction Fraud Network, as part of a RICO

 conspiracy. The defendants could have been charged in a single indictment. Thus,

 consolidation is appropriate. What is more, consolidation here breeds efficiency. The

 United States would put on much of the same witnesses and evidence to prove the RICO

 conspiracy violations under both indictments. Only presenting that case one time would

 save considerable judicial resources.




                                                2
Case: 5:19-cr-00010-JMH-MAS Doc #: 105 Filed: 05/16/19 Page: 3 of 5 - Page ID#: 358




    2. Scheduling Order

        In light of the motion for consolidation, the United States also respectfully moves

 for the Court to schedule the trial date for both Stoica and Ologeanu to October 15, 2019,

 the current trial date for the Ologeanu case. The United States further requests that the

 Court set other pretrial deadlines in conformity with the Court’s typical Pretrial Order.

        As indicated in the United States’s previous notice, the United States has provided

 the majority of anticipated discovery in this case and recognizes its ongoing supplemental

 discovery obligations. The United States will continue to provide additional discovery

 pursuant to those obligations.

                                                  Respectfully Submitted,

                                                  ROBERT M. DUNCAN, JR.
                                                  UNITED STATES ATTORNEY

                                           By:    s/ Kathryn M. Anderson
                                                  Assistant United States Attorney
                                                  260 W. Vine Street, Suite 300
                                                  Lexington, Kentucky 40507-1612
                                                  (859) 685-4885
                                                  Kathryn.Anderson@usdoj.gov




                                              3
Case: 5:19-cr-00010-JMH-MAS Doc #: 105 Filed: 05/16/19 Page: 4 of 5 - Page ID#: 359




                                 CERTIFICATE OF SERVICE

        On May 15, 2019, I electronically filed this motion through the ECF system, which will
 send the notice of electronic filing to:

                      Dan Carman
                      Counsel for ANDREI-CĂTĂLIN STOICA

                      Thomas Lyons
                      Counsel for LIVIU-SORIN NEDELCU

                      Mark Wohlander
                      Counsel for MARIUS-DORIN CERNAT

                      Patrick F. Nash
                      Counsel for ŞTEFAN-ALEXANDRU PĂIUŞI

                      Fred E. Peters
                      Counsel for EUGEN-ALIN BADEA

                      Patrick Renn
                      Counsel for BOGDAN-ŞTEFAN POPESCU

                      Pamela D. Perlman
                      Counsel for ALIN-IONUŢ DOBRICĂ

                      Jeffrey A. Darling
                      Counsel for FLORIN ARVAT

                      C. William Swinford
                      Counsel for ALEXANDRU ION

                      Robert C. Webb
                      Counsel for VLAD-CALIN NISTOR

                      Elizabeth Snow Hughes
                      Counsel for ROSSEN IOSSIFOV

                      David Guarnieri
                      Counsel for BENIAMIN-FILIP OLOGEANU
                                               4
Case: 5:19-cr-00010-JMH-MAS Doc #: 105 Filed: 05/16/19 Page: 5 of 5 - Page ID#: 360




                    Derek Gordon
                    Counsel for AUSTIN NEDVED

                    James O’Toole
                    Counsel for DIMITRIOUS BROWN

                    J. Clark Baird
                    Counsel for ANDREW YBARRA, II

                                            s/ Kathryn M. Anderson
                                            Assistant United States Attorney




                                        5
